IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-30079
                         Summary Calendar
                        __________________


DREW MICHAEL PIZZO,

                                      Plaintiff-Appellant,

versus

JEFFERSON PARISH SHERIFF'S
OFFICE ET AL.,                        Defendants,


JUDITH RICE; J. EDDY; K. DAVIS;
K. GORMAN; HOWARD LAVIN; HARRY LEE,
Sheriff, incorrectly designated as
the Jefferson Parish Sheriff's Office,

                                      Defendants-Appellees.



                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 93-CV-4173 E
                       - - - - - - - - - -
                          July 15, 1996

Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Drew Michael Pizzo, Louisiana inmate #131376, appeals the

dismissal of his civil rights suit.   We GRANT Pizzo's motion for

leave to submit supplemental authorities of law and to correct a




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-30079
                                 -2-

factual error in one of his appellate issues.   We DENY his motion



to supplement the record with an exhibit which was not presented

to the district court.

     Pizzo argues the merits of the 42 U.S.C. § 1983 claims.    We

affirm the district court's dismissal on an alternate ground.

See Bickford v. International Speedway Corp., 654 F.2d 1028, 1031

(5th Cir. 1981).   From our careful review of the record and the

appellate arguments, we conclude that Pizzo's claims against the

defendants had prescribed before the district court's initial

dismissal in 1991.   See Piotrowski v. City of Houston, 51 F.2d
512, 516 (5th Cir. 1995).

     Pizzo's argument concerning the denial of his request for a

transcript of the teleconference hearing is without merit.    Pizzo

argues that the district court erred by denying his motions for

appointment of counsel.   We detect no abuse of discretion.    See

Jackson v. Dallas Police Dep't, 811 F.2d 260, 262 (5th Cir.

1986).   We DENY Pizzo's request for the appointment of appellate

counsel.   See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982).

     AFFIRMED.